Citation Nr: 0946311	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The Veteran served on active duty from May 1965 to November 
1966.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss as a 
result of his service.

2.  The Veteran does not have tinnitus as a result of his 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant asserts that service connection is warranted 
for bilateral hearing loss, and tinnitus.  He asserts that he 
was exposed to loud noise from jet engines.  He further 
asserts that he may have the claimed conditions due to 
sustaining left ear trauma, which resulted in a bloody 
discharge, and which required surgery.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

The Veteran's service medical records do not show complaints 
of, treatment for, or a diagnosis of, either hearing loss, or 
tinnitus.  A hospitalization report, covering treatment 
between June and August of 1966, notes treatment for 
complaints of an earache.  This report shows that the Veteran 
reported a pre-service history of a hole in his left eardrum 
between ages 12 and 13, and being struck in the ear about 
three months before, with a bloody discharge.  He reported 
being found to have "appreciable hearing loss," but that 
he, "now thinks that his hearing had improved as he has had 
frequent ear infections in the past and they always have 
subsided."  On examination, he had an 80 percent perforation 
of the left tympanic membrane.  The report indicates that he 
underwent a left tympanoplasty with temporal fascial graft in 
July 1966, with an uncomplicated postoperative course, and 
that the graft was healing well.  Audiogram test results, 
dated in June 1966, do not show that he had hearing loss as 
defined at 38 C.F.R. § 3.385.  The Veteran's separation 
examination report, dated in November 1966, shows that his 
ears and drums were clinically evaluated as normal.  This 
report includes audiogram test results which do not show that 
he had hearing loss as defined at 38 C.F.R. § 3.385.  

As for the post-service medical evidence, it consists of 
reports from a correctional center, dated between 1993 and 
2006.  This evidence shows the following: in 1998, the 
Veteran indicated that he had deafness; on two occasions in 
1999, the Veteran was treated for a complaint of swelling, 
and (later) yellow drainage in the right ear; in March 2000, 
he was noted to have a scarred right tympanic membrane; in 
April 2001, he indicated that he had deafness and ear 
discharge; on examination, his ear canals were clear and his 
TM's (tympanic membranes) were normal; another April 2001 
report notes an absent left tympanic membrane, and that the 
right tympanic membrane was within normal limits; September 
2003 reports note complaints of hearing problems which began 
in 1996, or, alternatively, which he has had "for months," 
or since left ear surgery in 1966, he was noted to have 
bilateral hearing impairment; in August 2004, he denied 
having any relevant ear symptoms, however, in another August 
2004 report he indicated that he had deafness and that he 
wore hearing aids; his tympanic membranes were noted to be 
intact.  

The Board has determined that the claims must be denied.  
With regard to the claim for tinnitus, the Board finds that 
the credible evidence shows that he does not have tinnitus.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  In this regard, the 
medical evidence does not show that he has ever been afforded 
a diagnosis of tinnitus, nor is there competent evidence of a 
nexus between tinnitus and the Veteran's service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With regard to the claim for hearing loss, there is no 
audiometric evidence of record to show that the Veteran has 
hearing loss as defined at 38 C.F.R. § 3.385.  Even assuming 
arguendo that the September 2003 reports which note 
"bilateral hearing impairment" are sufficient to show 
hearing loss as defined at 38 C.F.R. § 3.385, this evidence 
is dated approximately 36 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
competent evidence to show that the Veteran has hearing loss 
that is related to his service.  Finally, there is no 
competent evidence to show that sensorineural hearing loss 
was manifested to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contention that 
bilateral hearing loss, and tinnitus, were caused by service 
many years ago.  In this case, when the Veteran's service 
treatment reports, and post-service medical records are 
considered (which do not indicate treatment for the claimed 
conditions during service, which do not show a post-service 
diagnosis of tinnitus, and which show that hearing loss was 
found no earlier than 2003, many years after service, and 
which do not contain competent evidence of a nexus between 
hearing loss, or tinnitus, and the Veteran's service), the 
Board finds that the medical evidence outweighs the Veteran's 
contentions that he has bilateral hearing loss, and tinnitus, 
that are related to his service.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in January 2006.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's 
non-VA medical records.  

The Veteran has not been afforded an examination and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the service treatment reports do not show any 
relevant treatment, the Veteran is not shown to have been 
diagnosed with tinnitus, the earliest evidence of hearing 
loss is dated about 36 years after separation from service, 
and there is no competent evidence to show that either of the 
claimed conditions is related to the Veteran's service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Simply stated, the Board finds that the service and 
post-service medical record provides evidence against these 
claims.   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

The appeal is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


